DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 9-14, 16, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nederberg et al. (US 2014/0205786) in view of Kurian et al. (US 6,331,264; cited in Applicant’s IDS).  Hirschler et al. (Thermal Decomposition of Polymers, 2008, p. 1-112 to 1-143) is cited as an evidentiary reference.
Regarding Claims 1, 4, 5, 12, 13, 16, 17, and 24, Nederberg teaches articles poly(trimethylene furandicarboxylate) (Abstract).  In an embodiment, the polymer is poly(trimethylene-2,5-furandicarboxylate) (PTF) (p. 2, [0036]).  The articles include various films and containers for food and beverages (p. 5, [0081]-[0089]).  
As illustrated in the formula at page 1, [0016], PTF is terminated with a 3-hydroxypropanoxy group.  Articles are formed by techniques including extrusion, injection molding, and blow molding (p. 4, [0070]).  These techniques are recognized in the art as thermal processing methods.  
Nederberg does not teach the use of an amino amide or primary amine in an amount sufficient to scavenge acrolein as claimed.
In the same field of endeavor, Kurian teaches that 3-hydroxypropanoxy terminated polymers have the problem of being prone to thermal degradation processes that result in acrolein emissions.  Acrolein is an irritant chemical, for which workplace levels are strictly regulated (col. 1, lines 17-21).  
Kurian solves the problem of acrolein emissions in 3-hydroxypropanoxy terminated polymers by combining the polymers with a melt stable, organic nitrogen-containing stabilizing compound (Abstract).  The melt stable, organic nitrogen-containing stabilizing compound may be a primary amine or a polyamide (col. 2, lines 35-42).  
Suitable polyamides include “monomeric” polyamides such as poly(caprolactam) (col. 2, lines 43-45).  Poly(caprolactam) is recognized in the art as having the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This polymer includes internal amide linkages and a terminal primary amine group.  Thus, poly(caprolactam) reads on an amino amide.
The range of effective amounts of organic nitrogen-containing stabilizing compound is from about 0.01% to about 10% by weight (col. 3, lines 13-21).  This is equivalent to about 100-100,000 ppm.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nederberg in view of Kurian to include about 100-100,000 ppm of a stabilizing compound such as a primary amine or poly(caprolactam) in order to reduce the amount of acrolein resulting from thermal degradation of the 3-hydroxypropanoxy groups in Nederberg’s PTF during thermal processing.  This would be desirable in view of the fact that acrolein is a chemical irritant, particularly given that Nederberg’s PTF is used in food and beverage packaging applications.  Modification in this way reads on Claims 1, 4, 5, 12, 13, 16, 17, and 24.
Regarding Claims 2 and 14, as indicated above, Kurian teaches toward inclusion of a primary amine or a polyamide such as poly(caprolactam) in amounts of about 100-100,000 ppm col. 3, lines 18-20).  The instant specification demonstrates that amido amide and primary amine compounds are effective scavengers of both acrolein and allyl alcohol when included in amounts of 10-5,000 ppm (specification at p. 15, line 25 - p. 16, line 6).  Thus, Kurian teaches toward a range of amounts which overlaps the claimed amount sufficient to scavenge allyl alcohol.
Regarding Claims 9 and 21, as indicated above, Kurian teaches the use of poly(caprolactam), also referred to as nylon 6.  Hirschler teaches that the minimum thermal decomposition temperature of nylon 6 is 583 K (p. 1-130, Table 1-7.4), equivalent to about 310°C.  
Regarding Claim 10, the cited references do not expressly teach adding a nitrogen-containing stabilizer during synthesis of the polyester.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of filing to add the nitrogen-containing stabilizer at any point, including during polyester synthesis, as selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04.
Regarding Claims 11 and 23, Kurian teaches combining a 3-hydroxypropanoxy terminated polymer and a nitrogen-containing stabilizer by melt processing in an extruder (col. 3, lines 31-38).  This reads on a step of combining during thermal processing.
Regarding Claim 22 and alternatively regarding Claim 23, limitations relating to a step of combining serve to further limit the process by which the claimed composition is made.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  There does not appear to be any distinction between products formed according to the method suggested by the prior art and products formed according to the claimed method.  Therefore, the product of Claim 22 is obvious over Nederberg in view of Kurian as applied to Claim 13 above.

Claims 6, 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nederberg in view of Kurian as applied to Claims 1 and 13 above, further in view of Howell et al. (US 2004/0146674; cited in prior Office action).
Regarding Claims 6, 8, 18, and 20, Nederberg and Kurian remain as applied above.  Nederberg teaches a PTF terminated with a 3-hydroxypropanoxy group.  Nederberg’s PTF is taught as an alternative to polyethylene terephthalate (PET) having improved gas barrier properties (Abstract), and is used in food and beverage packaging applications (p. 5, [0081]-[0089]).  
Kurian teaches adding organic nitrogen-containing stabilizing compounds such as primary amines to 3-hydroxypropanoxy terminated polymers to reduce formation of acrolein.  
Neither Nederberg nor Kurian teach the claimed amino amide or primary amine compounds.
In the same field of endeavor, Howell teaches a method for scavenging aldehydes in food and beverage packaging materials (p. 2, [0015]).  An aldehyde scavenger is blended into the material used to form the closure of a food or beverage container (p. 3, [0027]).  Suitable closure materials include polyester polymers and copolymers, in particular PET (p. 2, [0016]).  Suitable scavenger materials include anthranilamide (an amino amide containing a primary amine) as well as aniline, anthranilic acid, o-phenylenediamine, and 3,4-diaminobenzoic acid (primary amines) (p. 4, [0038]).  These compounds are effective scavengers of aldehydes including acrolein (p. 4, [0035, [0037], [0038]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nederberg in view of Kurian as applied to Claims 1 and 13 above, and further in view of Howell to select anthranilamide , aniline, anthranilic acid, o-phenylenediamine, or 3,4-diaminobenzoic acid as a nitrogen-containing stabilizing compound.  Kurian expressly suggests the use of primary amines, and Howell teaches that these primary amine-containing compounds are suitable for use in scavenging aldehydes including acrolein in polyesters which are used to form food and beverage packaging.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Allowable Subject Matter

Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 19 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rule et al. (US 6,274,212).  Rule was cited as teaching the use of organic additives including N-acetylglycinamide (an -amino amide) to decrease acetaldehyde content in melt-processed polyesters (col. 3, lines 29-31; col. 4, lines 18-29).  
Although Rule’s polyesters may include 1,3-propanediol as a comonomer (col. 4, lines 54-62), it is evident that Rule relates primarily to PET.  It is clear from Rule’s disclosure that acetaldehyde generation is not dependent upon 1,3-propanediol being present, and it is not clear that acetaldehyde would be generated in polyesters not based on ethylene glycol as a major diol component.  Acetaldehyde is generally recognized in the art as a degradation product of ethylene glycol residues in polyesters like PET.  
One of ordinary skill in the art would find no motivation to substitute Rule’s PET with a PTF like that of Nederberg given the emphasis Rule places on the use of PET.  One of ordinary skill in the art would also lack any motivation to include the acetaldehyde scavenging additives taught by Rule in a PTF like that of Nederberg given that PTF lacks the ethylene glycol residues that degrade to generate acetaldehyde, and there is no indication that acetaldehyde is present in Nederberg’s PTF.  
Rule does teach nitrogen-containing additives used to scavenge a specific aldehyde compound from a polyester-based composition.  However, there is no indication that Rule’s acetaldehyde scavengers would be generally applicable as scavengers of other aldehydes like acrolein in compositions comprising a polyester based on 1,3-propanediol rather than ethylene glycol.  Therefore, one of ordinary skill in the art would not be motivated to look to Rule when seeking out specific nitrogen-containing acrolein scavengers meeting the general criteria provided by Kurian.  

Response to Arguments

The previous rejection of Claims 1, 2, 4-7, 9, 11-14, 16-19, and 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Rule and the previous rejection of Claims 1-6, 8-18, and 20-24 under 35 U.S.C. 103 as being unpatentable over Tung et al. (US 2007/0098936) in view of Howell been withdrawn in view of the amended claims.  However, new grounds of rejection have been presented above to address the amended claims.
Applicant’s arguments relating to Howell will be addressed because the reference is applied in a new ground of rejection above.  Applicant argues that Howell does not combine an aldehyde scavenger with a polymeric container at all, but rather to a closure liner.  Applicant asserts that nothing in Howell suggests that the disclosed scavengers could be mixed with a polyester.
Howell’s aldehyde scavenger may be blended into the material used to form the closure of a food or beverage container (p. 3, [0027]).  Suitable closure materials include polyester polymers and copolymers, in particular PET (p. 2, [0016]).  Thus, Howell does teach that the aldehyde scavengers indicated above can be combined with a polyester in food and beverage packaging applications.
Applicant argues that there is no reasonable expectation that processes used to decrease acrolein content in poly(trimethylene terephthalate) (PTT) would be applicable to decreasing acrolein content in PTF as claimed. 
According to Kurian, the problem of acrolein emission arises from the presence of 3-hydroxypropanoxy terminal groups in polymers (col. 1, lines 18-22).  Although the reference does name PTT as one such polymer, it is clear that both the problem of acrolein generation and the solution provided by Kurian relate generally to polymers derived from 1,3-propanediol rather than to PTT specifically.  One of ordinary skill in the art would not view Kurian’s approach to decreasing acrolein to be limited only to PTT given the wide range of other suitable 1,3-propanediol-based polyesters disclosed at column 1, lines 52-65.  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT S JONES JR/Primary Examiner, Art Unit 1762